Name: 94/748/EC: Council Decision of 10 November 1994 appointing a member and an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  parliament;  Europe;  EU institutions and European civil service;  executive power and public service
 Date Published: 1994-11-19

 Avis juridique important|31994D074894/748/EC: Council Decision of 10 November 1994 appointing a member and an alternate member of the Committee of the Regions Official Journal L 298 , 19/11/1994 P. 0039 - 0039 Finnish special edition: Chapter 1 Volume 3 P. 0203 Swedish special edition: Chapter 1 Volume 3 P. 0203 COUNCIL DECISION of 10 November 1994 appointing a member and an alternate member of the Committee of the Regions (94/748/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof, Having regard to the Council Decision of 26 January 1994 appointing members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1), Whereas a member's seat and an alternate member's seat have become vacant on the Committee of the Regions following the resignations of, respectively, Mr Joseph Fischer and Ms Ulrike Riedel, which were notified to the Council on 8 November 1994; Having regard to the proposal from the German Government, HAS DECIDED AS FOLLOWS: Sole Article Mr Rupert von Plottnitz is hereby appointed a member of the Committee of the Regions in place of Mr Joseph Fischer for the remainder of the latter's term of office, which runs until 25 January 1998; Ms Priska Hintz is hereby appointed an alternate member of the Committee of the Regions in place of Ms Ulrike Riedel for the remainder of the latter's term of office, which runs until 25 January 1998. Done at Brussels, 10 November 1994. For the Council The President U. SEILER-ALBRING (1) OJ No L 31, 4. 2. 1994, p. 29.